Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 08/23/22, after the Non Final Office Action on 07/18/22. Claims 2, 6, 8 have been canceled, claims 1, 3, 10, 12 have been amended; and new claim 21 has been added.
Claims 1, 3-5, 7 and 9-21 are pending.
Drawing Objection
Objection to the drawings has been withdrawn, due to amendment dated 08/23/22.
Claim Objections
The Claim Objection has been withdrawn, due to amendment dated 08/23/22.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s Attorney William S. Boshnick (703-716-1191) on 08/30/2022.
Amendment of Claims (regarding the Amendment filed on 08/23/2022): 
Claim 1 – amend lines 14 as follows: 
-- element, the optical element facing the first mirror, wherein; --

Allowable Subject Matter
Claims 1, 3-5, 7 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independents claim 1 is the inclusion of the limitation 
“…an optical reflector that is supported rotatably relative to the mobile body, and includes: an entrance through which the light emitted through the display surface of the display element enters, an exit through which the light that has entered exits and travels toward an eye of the user; a first mirror that reflects the light emitted through the display surface of the display element; and an optical element disposed at the exit and between the display element and the first mirror, the optical element including a wave plate and a polarizing element, the optical element facing the first mirror, wherein: the first mirror and the optical element are each provided separately from the display element, and the optical element (i) transmits reflected light resulting from the light emitted through the display surface of the display element being reflected by the first mirror, and (ii) reflects light from outside off a surface of the optical element, the surface facing the first mirror, the light from the outside entering the optical element from a side through which the reflected light exits, and being reflected by the first mirror, and the light emitted through the display surface of the display element passes through the optical element toward the first mirror, is reflected by the first mirror toward the optical element, is reflected by the optical element toward the first mirror, is reflected by the first mirror again toward the optical element, passes through the optical element, and enters the eye of the user.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 3-5, 7 and 9-21 are also allowed due to their virtue of dependency.
Imamura et al. US 2020/0070729, Okohira WO 2016/017114, So et al. US 2020/0377021, Imamura et al. US 2018/0345860 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871